Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on 07/05/22 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 07/05/22, claims 1, 3-4, and 6-7 have been amended, and claims 2 and 5 have been canceled.

Response to Remarks
4.	Applicant's remarks as filed on 07/05/22 have been fully considered. 

Allowable Subject Matter
5. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1, 3-4, and 6-8 are allowed.  
Independent claims 1, 3, and 6-7, and corresponding dependent claim 4 and 8 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter (currently amended features at least comprising for three frame groups S1, S2 and S3 which are continuous in time, the neural network learns so that errors with respect to values of its intermediate layers become smaller, when a corrected frame group obtained by the correction step from the frame group S1 and the frame group S2 is referred to as R2 and a corrected frame group obtained by the correction step from the frame group S2 and the frame group S3 is referred to as R3, and a frame group in which the frame group S2 and the frame group S3 are concatenated and a frame group in which the frame group R2 and the frame group R3 are concatenated are input to the neural network.

The prior art of record fails to anticipate or make obvious the allowable subject matter (novel features) as specified in claims 1, 3, and 6-7.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".  

Conclusion
6.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Cho et al (2019/0306526 A1), Inter prediction apparatus/method using reference frame generated based on deep learning.
B) 	Zhou (2020/0007877 A1), Low complexity affine merge mode for versatile video coding.
C)	Chen (2008/0002771 A1), Video segment motion categorization.

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

8.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.\

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN S AN/Primary Examiner, Art Unit 2483